DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 16-22, 24, 26-34 are pending, with claims 16-22, 24, 26-34  being examined and no claims deemed withdrawn.

Allowable Subject Matter
Claims 16-22, 24, 26-34 are allowed. 
The Notice of Allowability mailed 07/19/2022 indicated claims 23 and 25 as allowable, however these claims were previously cancelled in claims submitted 02/22/2022. Corrected PTO-37, claim index, and issue classification to the correct claim status of claims 23 and 25.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
As previously stated in Notice of Allowability mailed 07/19/2022, the amended claims overcome the prior art of record. Erkal et al. “3D printed microfluidic devices with integrated versatile and reusable electrodes” Lab Chip, 2014, 14, 2023, hereinafter Erkal, does not disclose wherein the carrier body is a hollow body having a hollow space open outwardly relative to the flow cell so as to permit deflection of the electrode and transportation of the carrier body. As noted in the instant application, deflection of the electrode is advantageous as the interaction between the electrodes and a sample fluid to be analyzed or to be processed can be intensified (p. 14, lines 4-10) and the hollow space of the carrier body can be used for transportation into different solutions and assays (Fig 14, par. 12-23).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797